                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )   Chapter 11
                                                                )
GVS Portfolio I B, LLC,                                         )   Case No. 21-10690 (CSS)
                                                                )
                                        Debtor. 1               )   Hearing Date: May 26, 2021 at 10:00 a.m. (ET)
                                                                )   Objection Deadline: May 17, 2021 at 4:00 p.m. (ET)
                                                                )   Related to Docket No. 8
                                                                )

                    SUPPLEMENTAL NOTICE OF HEARING ON RREF III STORAGE
                      LLC’S MOTION FOR ENTRY OF AN ORDER DISMISSING
                        THE DEBTOR’S CHAPTER 11 CASE WITH PREJUDICE

          PLEASE TAKE NOTICE that on April 26, 2021, RREF III Storage LLC (“RREF”) filed
  the Motion for Entry of an Order Dismissing the Debtor’s Chapter 11 Case with Prejudice and
  Granting Relief from the Automatic Stay [D.I. 8] (the “Motion”) with the United States
  Bankruptcy Court for the District of Delaware (the “Court”), pursuant to which RREF seeks the
  entry of an order (i) dismissing the chapter 11 case of the above-captioned debtor (the “Debtor”)
  for cause and with prejudice pursuant to section 349(a) of the Bankruptcy Code (the “Motion to
  Dismiss”) and (ii) granting relief from the automatic stay pursuant to sections 362(d)(1) and
  (d)(2) of the Bankruptcy Code (the “Motion for Relief from Stay”).

          PLEASE TAKE FURTHER NOTICE that, consistent with the Court’s ruling at the status
  conference held on May 12, 2021, (i) the Motion will be bifurcated such that a hearing on the
  Motion to Dismiss will be held separately from any hearing on the Motion for Relief from Stay,
  and (ii) the hearing on the Motion to Dismiss will be held via Zoom conference on May 26, 2021
  at 10:00 a.m. (ET) before the Honorable Christopher S. Sontchi, at the United States
  Bankruptcy Court for the District of Delaware, 824 Market Street, 5th Floor, Courtroom 6,
  Wilmington, Delaware 19801. The hearing on the Motion for Relief from Stay, if needed, will be
  held on a date to be determined.

         PLEASE TAKE FURTHER NOTICE that, as reflected in the originally-filed notice of
  hearing on the Motion [D.I. 8] objections, if any, to the entry of an order approving the Motion
  must be (a) in writing and served on or before May 17, 2021 at 4:00 p.m. (prevailing Eastern
  Standard Time) (the “Objection Deadline”); (b) filed with the Clerk of the United States
  Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor, Wilmington,



  1
               The Debtor in this chapter 11 case, together with the last four digits of the Debtor’s taxpayer identification
               number, is as follows: GVS Portfolio I B, LLC (7171). The Debtor’s mailing address is 814 Lavaca Street,
               Austin, TX 78701.



  38409356.2 05/12/2021
Delaware 19801; and (c) served as to be received on or before the Objection Deadline by counsel
to RREF at the addresses set forth below.

       PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and timely
filed and received, in accordance with the procedures above, will be considered by the
Bankruptcy Court at the hearing.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER
NOTICE OR HEARING.

Dated: May 12, 2021
Wilmington, Delaware                       SAUL EWING ARNSTEIN & LEHR LLP


                                           /s/ Monique Bair DiSabatino
                                           Mark Minuti (DE Bar No. 2659)
                                           Monique Bair DiSabatino (DE Bar No. 6027)
                                           1201 North Market Street, Suite 2300
                                           P.O. Box 1266
                                           Wilmington, DE 19899
                                           Telephone: (302) 421-6800
                                           Email: mark.minuti@saul.com
                                           Email: monique.disabatino@saul.com

                                           -and-

                                           MORRISON & FOERSTER LLP
                                           James M. Peck
                                           Theresa A. Foudy
                                           Mark A. Lightner
                                           Andrew Kissner
                                           250 West 55th Street
                                           New York, New York 10019
                                           Telephone: (212) 468-8000
                                           Email: jpeck@mofo.com
                                           Email: tfoudy@mofo.com
                                           Email: mlightner@mofo.com
                                           Email: akissner@mofo.com

                                           Attorneys for RREF III Storage LLC




                                              -2-
38409356.2 05/12/2021
